1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    EDWINA DOTSON,                                    Case No. 1:17-cv-01199-AWI-BAM (PC)
12                        Plaintiff,
13           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Defendants.
17

18          Plaintiff Edwina Dotson (“Plaintiff”) is a former state prisoner proceeding through

19   counsel in this civil rights action pursuant to 42 U.S.C. § 1983. The court has determined that

20   this case will benefit from a settlement conference. Therefore, this case will be referred to

21   Magistrate Judge Carolyn K. Delaney to conduct a settlement conference at the U. S. District

22   Court, 501 I Street, Sacramento, California 95814 in Courtroom #24 on May 6, 2019 at 9:30 a.m.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. This case is set for a settlement conference before Magistrate Judge Carolyn K.

25                Delaney on May 6, 2019 at 9:30 a.m. in Courtroom #24 at the U. S. District Court,

26                501 I Street, Sacramento, California 95814.

27          2. Parties are instructed to have a principal with full settlement authority present at the

28
                                                       1
1                 Settlement Conference or to be fully authorized to settle the matter on any terms. The

2                 individual with full authority to settle must also have “unfettered discretion and

3                 authority” to change the settlement position of the party, if appropriate. The purpose

4                 behind requiring the attendance of a person with full settlement authority is that the

5                 parties’ view of the case may be altered during the face to face conference. An

6                 authorization to settle for a limited dollar amount or sum certain can be found not to

7                 comply with the requirement of full authority to settle1.

8            3. Parties are directed to submit confidential settlement statements no later than April 29,

9                 2019 to ckdorders@caed.uscourts.gov. Parties are also directed to file a “Notice of

10                Submission of Confidential Settlement Statement” (See L.R. 270(d)).

11

12                Settlement statements should not be filed with the Clerk of the Court nor served on

13                any other party. Settlement statements shall be clearly marked “confidential” with

14                the date and time of the settlement conference indicated prominently thereon.

15

16                The confidential settlement statement shall be no longer than five pages in length,

17                typed or neatly printed, and include the following:

18                a. A brief statement of the facts of the case.

19                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

20

21
     1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement
22   conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051,
     1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel participation in mandatory
     settlement conference[s].”). The term “full authority to settle” means that the individuals attending the
23
     mediation conference must be authorized to fully explore settlement options and to agree at that time to any
     settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648,
24   653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993).
     The individual with full authority to settle must also have “unfettered discretion and authority” to change the
25   settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz.
     2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The
26   purpose behind requiring the attendance of a person with full settlement authority is that the parties’ view of
     the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to
27   settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full
     authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
28
                                                                2
1                  which the claims are founded; a forthright evaluation of the parties’ likelihood of

2                  prevailing on the claims and defenses; and a description of the major issues in

3                  dispute.

4               c. A summary of the proceedings to date.

5               d. An estimate of the cost and time to be expended for further discovery, pretrial, and

6                  trial.

7               e. The relief sought.

8               f. The party’s position on settlement, including present demands and offers and a

9                  history of past settlement discussions, offers, and demands.

10              g. A brief statement of each party’s expectations and goals for the settlement

11                 conference, including how much a party is willing to accept and/or willing to pay.

12
     IT IS SO ORDERED.
13

14     Dated:     March 28, 2019                             /s/ Barbara   A. McAuliffe              _
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      3
